Citation Nr: 0825990	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel 







INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

A review of the veteran's substantive appeal, received in 
January 2004, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  He 
repeated his request in a statement received in April 2005.  
In May 2008, the RO sent the veteran notice that a hearing 
was scheduled on June 26, 2008.  The veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for post-traumatic stress disorder.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issues of participation in combat, and the presence 
of verified stressors, involve "downstream" issues which 
need not be further discussed.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 1110, 
the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

The Board initially notes that although the veteran was 
scheduled for a VA examination in June 2007, VA's May 2007 
notice was returned undelivered from the post office, and the 
veteran failed to report for his examination.  Accordingly, 
the Board will evaluate the veteran's claim on the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2007). 

The Board finds that the claim must be denied.  Briefly 
stated, the preponderance of this evidence shows that the 
veteran does not have PTSD.  

The veteran's service medical records do not contain any 
relevant findings, with the exception of a September 1972 
notation of preservice drug abuse, with continued use in 
service.  The veteran's separation examination report, dated 
in December 1972, shows that his psychiatric condition was 
clinically evaluated as normal.  

The post-service medical evidence consists of VA reports, 
dated between 1998 and 2006.  This evidence includes a VA 
examination report, dated in September 1998, which shows that 
the Axis I diagnoses were schizoaffective disorder, and 
alcohol dependence.  The claims files also include a 
considerable number of VA hospital reports, which show that 
health care providers diagnosed the veteran with a number of 
psychiatric disorders, and that the vast majority of the 
diagnoses were for acquired psychiatric disorder other than 
PTSD.  Specifically, he was afforded Axis I diagnoses that 
primarily included polysubstance abuse, alcohol dependence, 
methamphetamine dependence, psychosis NOS (not otherwise 
specified), depression, schizoaffective disorder, substance-
induced psychosis, and/or substance-induced mood disorder.  
He was also afforded Axis II diagnoses that included 
personality disorder with cluster-B traits, and borderline 
personality disorder.  The Board further notes that the 
hospitalization reports tended to be based on extended 
observation and treatment, and that some of them included 
psychological testing.  Finally, the claims files include VA 
progress notes, which also primarily show diagnoses of 
acquired psychotic disorders other than PTSD, and these 
diagnoses are consistent with the September 1998 VA 
examination report, and the diagnoses in the majority of the 
hospital reports.  Specifically, he was afforded diagnoses 
that included psychotic disorder NOS, schizophrenia, 
depression, polysubstance abuse, and substance-induced mood 
disorder.  Of particular note, a March 2000 psychological 
assessment report shows that the veteran was afforded 
extensive psychological testing, but that the actuarial 
measures were invalid due to "extreme, generalized 
symptomatic endorsement of all sorts of psychopathology to an 
extreme degree."  However, a Rorschach test showed evidence 
of a psychotic disorder, and the Axis I diagnosis was 
psychotic disorder NOS.  The VA progress notes also show that 
health care providers included "malingering" in the 
veteran's problem list.  

In summary, the preponderance of the evidence shows that the 
veteran does not have PTSD.  The diagnoses of PTSD have been 
considered, however, many of them are equivocal in their 
terms (i.e., "rule out PTSD") or are "by history," and the 
evidence of PTSD is outweighed by the contrary evidence of 
record.  Accordingly, the Board finds that that the 
preponderance of the evidence shows that the veteran does not 
have PTSD, and that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that PTSD is related to service, and this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).   

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the veteran does not have PTSD), 
the Board's finds that the medical evidence outweighs the 
veteran's contention that he has PTSD that is related to his 
service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in November 2002 and March 2004, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcome 
of the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  He was afforded the opportunity to address the 
issue at a hearing before the Board in June 2008, however, he 
failed to report for his hearing.  After issuing the letters 
discussed above, the RO reconsidered the appellant's claim, 
as evidenced by the March 2005 Supplemental Statement of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (holding that VA cured any failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As discussed below, it appears that 
VA does not have a current address for the veteran.  A notice 
sent by the RO was returned by the postal service as 
undeliverable in July 2007, and in any event, as the claim 
has been denied, any questions as to the disability rating or 
the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, service medical records, and VA 
medical records.  VA attempted to afford the veteran an 
examination in June 2007, however, VA's May 2007 examination 
notice was returned as undeliverable by the post office, and 
he failed to report for his examination.  It therefore 
appears that a current address for the veteran is not of 
record.  In such a case, the veteran bears the burden of 
keeping VA apprised of his or her whereabouts, and "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Thus, no further development is warranted.  See 38 C.F.R. 
§ 3.156(d) (2007).  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


